MEMORANDUM **
Jorge Vincente Palomino-Agreda, a native and citizen of Peru, petitions for review of the Board of Immigration Appeals’ *391(“BIA”) order dismissing his appeal from an immigration judge’s removal order. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary denial of PalominoAgreda’s application for adjustment of status. See 8 U.S.C. § 1252(a)(2)(B)©; Bazua-Cota v. Gonzales, 466 F.3d 747, 748 (9th Cir.2006) (per curiam).
We also lack jurisdiction to consider Palomino-Agreda’s remaining contentions because he failed to exhaust them before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.